Title: [Diary entry: 7 November 1787]
From: Washington, George
To: 

Wednesday 7th. Thermometer at 46 in the Morning—57 at Noon and 60 at Night. A Very thick fog in the morning, & but little wind all day—the fog continuing till near 12 oclock. Rid to Muddy hole, Dogue run, Frenchs and the Ferry. At Muddy hole 2 plows only at work—the other hands getting Corn in the New ground in front of the Mansion house. At Morris 4 plows were at Work. All the other hands were digging Potatoes on the right of the road leading from the gate to the Houses. Entered upon this business this morning. At Frenchs 2 plows were at work. The rest of the hands were digging Potatoes which they finished—quantity 84½ Bushls. from 46 rows 170 yds. long each. At the Ferry the same work as yesterday. Majr. Geo. Auge. Washington and his wife returned this evening from Berkley.